Title: To Benjamin Franklin from Samuel Wharton, 23 August 1779
From: Wharton, Samuel
To: Franklin, Benjamin


Dear Sir
Hotel de Rome August 23d. 1779
I inclose three News papers just received by way of Amsterdam. The postage cost Fourteen Livres.— All Papers are intercepted, which come by Way of Ostend; And I could wish your Direction, as to my Friend’s continuing to Send Them, Via Amsterdam.
I am with the utmost Respect & Esteem Dear Sir Your Excellency’s most obt. & most humble Servant
S. Wharton
His Excellency Benjamin Franklin Esqr.
 
Addressed: A’ son Excellence / Monsieur / Monsieur Franklin /&c &c &c / Passy
Notation: S. wharton 23. aout 1779 Paris.
